Citation Nr: 1607424	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire 


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.  

3.  Entitlement to service connection for a right hand injury.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for a bilateral knee condition.  

7.  Entitlement to service connection for a left ankle condition.  

8.  Entitlement to service connection for a left foot condition.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 16, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In August 2006 and October 2009, the Veteran testified at a local RO hearing before the Decision Review Officer (DRO).  In November 2012, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of each hearing transcript is associated with the claims file. 

In May 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants service connection for a headache disability and an acquired psychiatric disability, the Board finds this error to be harmless and there is no prejudice in proceeding with the issuance of a decision with respect to these issues at this time.  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.   In addition, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, in consideration of the holdings in Clemons and Brokowski, the Board has recharacterized the issues as reflected on the title page.

The issues of service connection for a right hand injury, cervical spine disability, lumbar spine disability, bilateral knee condition, left ankle condition, and left foot condition, and entitlement to a TDIU prior to March 16, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced headaches during service following an October 1975 automobile accident.  

2.  The weight of the competent evidence is at least in relative equipoise as to whether the Veteran's current headache disability was incurred in service.  

3.  The Veteran has a current acquired psychiatric disability manifested by diagnoses of PTSD, anxiety, and major depressive disorder.  

4.  The weight of the competent evidence is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, diagnosed as PTSD, anxiety, and major depressive disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The claims of service connection for a headache disability and an acquired psychiatric disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tension headaches and psychiatric disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Headache Disability - Analysis

The Veteran contends that service connection is warranted for a headache disability.  Specifically, the Veteran contends that he experienced headaches during service and has experienced recurrent headaches since service separation.  While the Veteran initially claimed service connection for headaches as a residual symptom of an in-service TBI, the claim of service connection has been expanded to include any headache disability.  See Brokowski, 23 Vet. App. 79. 

After a review of all the evidence of record, the Board first finds that the Veteran has a current headache disability.  Upon VA examination in December 2014, the Veteran reported daily headache pain in the left occipital region.  The Veteran also reported that his symptoms increase and progress to the frontal region with increased stress and bodily pain, and are occasionally (two to three times per month) associated with nausea.  Following VA examination, the VA examiner provided a diagnosis of tension headaches.  

The Board next finds that the Veteran reported symptoms of headaches during service.  An October 1975 service treatment record indicates that the Veteran was involved in an automobile accident that resulted in symptoms of neck pain, headaches, and dizziness.  The service clinician provided a likely diagnosis of a pulled neck muscle.  

The Board further finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current headache disability was incurred in or otherwise related to service.  In this regard, the evidence of record raises two theories of service incurrence: first, that the Veteran's headaches are the result of an in-service TBI, and second, that the Veteran's headaches are the result of the in-service automobile accident.  

Regarding the claimed in-service TBI, the Veteran contends that on November 2, 1972, he was struck with a rifle in the face by his drill instructor, causing a loss of consciousness, facial and dental trauma, and headaches.  The Veteran reported being treated by a physician in the sick bay.  The Veteran reported not seeking any additional treatment for fear of being removing from rifle training or being transferred to a medical platoon.  

Service treatment records are absent for any reference to the November 1972 incident.  Service treatment records are absent for any indication that the Veteran experienced a period of unconsciousness, facial trauma, or dental trauma during service.  Service dental records indicate that the Veteran underwent an initial dental examination on November 7, 1972, five days after the Veteran contends he was assaulted.  The service dentist noted that seven of the Veteran's teeth were missing, including all four third molars (wisdom teeth), two second molars, and one first molar.  The service dentist also noted several areas of decay.  There is no indication in the dental examination that the Veteran had recently experienced dental trauma.  

Upon VA examination for a TBI in December 2014, the VA examiner indicated that the Veteran did not experience a TBI in-service and did not currently suffer from residuals of a TBI.  The VA examiner indicated that while the Veteran contended he experienced a TBI in November 1972, there was no evidence in the claims file that the reported incident occurred.  As a result, the VA examiner opined that the Veteran's current headache disability was not due to any reported TBI.  

Regarding the in-service automobile accident, as discussed above, the Veteran was involved in an automobile accident in October 1975.  Following the accident, the Veteran sought medical treatment for complaints of neck pain, headaches, and dizziness.  Upon VA examination for headaches in December 2014, the VA examiner noted the October 1975 automobile accident and the Veteran's subsequent report of headaches.  Following examination, the VA examiner noted that the Veteran "complained of some headaches after a minor accident in 1975, and still has similar headaches in a similar location, so possibly they are related to cervical muscle tension."  The VA examiner further indicated that because there was a lack of documentation of recurrent or persistent symptoms, it "is difficult to know if there is a causal relationship to [the] neck injury in 1975."  

Based on the above, the Board finds that the weight of the competent evidence is at least in relative equipoise as to whether the Veteran's current headache disability is related to the in-service automobile accident.  In this regard, the United Stated Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's headache disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he had symptoms of headaches that began during service and have persisted since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this regard, the December 2014 VA examiner indicated that the Veteran's current headaches are in the same location as the reported headaches during service.  The VA examiner opined that the Veteran's current headaches may be related to the cervical muscle injury incurred during the October 1975 automobile accident.  While the VA examiner opined that it would be difficult to establish a causal relationship, he appears to have based this opinion solely on the absence of intervening medical documentation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, across the appeal period, the Veteran has consistently reported that he has experienced recurrent headaches since service.  A veteran is competent to report symptoms that he may perceive at any time through his senses.  Layno, 6 Vet. App. at 470.  The Board finds the Veteran competent to report that during service and recurring since service separation he has experienced headaches, as the reporting of symptoms of pain, nausea, and photosensitivity, requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The finding that the Veteran had symptoms of headaches since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  Overall, the complaints and notations of headaches in service, together with the Veteran's lay statements of recurrent headaches since service, tend to show that the Veteran's current symptoms of headaches had their onset during service, that is, shows that the current headache disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a headache disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disability - Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disability, to include PTSD and major depressive disorder.  Specifically, the Veteran contends that he experiences psychiatric symptoms that began during service and have continued since service separation.  

As discussed above, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  However, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 38 C.F.R. 
§ 4.125(a).   

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2011, and therefore, this claim is governed by DSM-IV.

After a review of all the evidence of record, the Board finds that the Veteran has a current acquired psychiatric disability.  Following VA examination in December 2014, the VA examiner provided diagnoses, per the DSM-5 diagnostic criteria, of PTSD and major depressive disorder.  VA treatment records beginning in June 2010 provide diagnoses, per the DSM-IV diagnostic criteria, of PTSD and anxiety.  

The Board next finds that the weight of the evidence is against service connection for PTSD.  The Veteran has claimed two specific stressors.  First, the Veteran identified the claimed November 1972 personal attack with a rifle by his drill instructor.  Second the Veteran identified a stressor, which he dated to either December 1973 or August 1974, in which he reported being aboard a helicopter when the hydraulic line burst causing him and other members of his platoon imminent harm.  

While the December 2014 VA examiner provided a diagnosis of PTSD, and provided a link between the Veteran's current symptoms and the Veteran's two claimed in-service stressors, the Board finds the weight of the evidence is against a finding of credible supporting evidence that either of the two claimed in-service stressors occurred.  Service treatment records are absent for any reference to the November 1972 incident or the helicopter incident.  Service treatment records are absent for any indication that the Veteran experienced a period of unconsciousness, facial trauma, or dental trauma during service.  Finally, service dental records indicate that the Veteran underwent an initial dental examination on November 7, 1972, five days after the Veteran contends he was struck with a rifle, but there is no indication that the Veteran had recently experienced dental trauma.  In short, there is no corroborating evidence in the claims file that either of the claimed stressors occurred.  

In December 2010 and May 2015, the Joint Services Records Research Center (JSRRC) prepared memoranda regarding the Veteran's claimed in-service personal assault.  In both memoranda, the JSRRC indicated that it was unable to verify that the Veteran experienced an in-service personal assault.  Notably, both memoranda indicated no indication in the Veteran's service treatment records that an in-service personal assault occurred or that the Veteran's sought medical treatment for injuries that were the result of an in-service personal assault.  The JSRRC did not prepare a memorandum regarding the Veteran's second claimed stressor.  

While the Board finds that the weight of the evidence is against the Veteran's claim of service connection for PTSD because the claimed stressors have not been confirmed, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran current acquired psychiatric disability, as manifested by diagnoses of anxiety and major depressive disorder, is related to his active service.  

Upon VA psychiatric examination in December 2014, the VA examiner noted symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, irritability, hypervigilance, and decreased concentration.  Following examination, the VA examiner opined that the Veteran's psychiatric disability was at least as likely as not incurred in service or caused by the claimed in-service events.  As rationale, the VA examiner indicated that the Veteran did not have psychiatric symptoms prior to the claimed in-service stressful events.  

The December 2014 VA examiner specifically linked the onset of the Veteran symptoms to the claimed in-service stressors; however, as discussed above, there is a lack of corroborating evidence confirming that either of the two claimed in-service stressors occurred.  While service connection for PTSD specifically requires corroboration of a claimed in-service stressor, service connection for other acquired psychiatric disabilities do not require such corroboration, only an etiological connection to service.  The Board finds that the December 2014 VA examiner has provided that etiological link.  Following a comprehensive psychological interview and examination, the VA examiner indicated that the Veteran did not exhibit psychological symptoms prior to this military service, and that his current psychological symptoms are related to his military service.  While the specific events reported by the Veteran have not been corroborated, the VA examiner has provided a temporal connection between the Veteran's symptoms and his military service.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disability is etiologically related to his military service.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a headache disability is granted.  

Service connection for an acquired psychiatric disability, diagnosed as PTSD, anxiety, and major depressive disorder, is granted.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a right hand injury, cervical spine disability, lumbar spine disability, bilateral knee condition, left ankle condition, and left foot condition, and entitlement to a TDIU prior to March 16, 2011,.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Specifically, "VA will make as many requests as are necessary to obtain relevant records ... [until] VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  38 C.F.R. § 3.159(c)(2).  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In the May 2014 Remand, the Board requested that the AOJ request and associate with the record all available service treatment records from the Tripler Army Hospital, Marshfield Medical Building, and the Chessler Army Hospital.  In addition, the Board requested that the AOJ request and associate with the record all outstanding VA treatment records of the Veteran from Brockton, South Weymouth, Bedford, and Manchester VA Medical Centers.  In a June 2014 correspondence, the AOJ requested that the Veteran provide a date range within which he received treatment at each of these facilities; the Veteran did not respond with such date ranges.  However, with regard to treatment at the Tripler Army Hospital, Marshfield Medical Building, and the Chessler Army Hospital, the Veteran has made specific contentions that he sought treatment at those facilities during service, that is between October 1972 and January 1976.  Further, in a January 2016 statement, the Veteran contends that "there [are] boxes [of] medical information to show as a Marine I ... was injured."  It does not appear that these records have been requested, and the claims file does not contain any indication that VA has found that either these records do not exist or that any further attempts to obtain these records would be futile.  

Following the May 2014 Remand, the Veteran was afforded VA examinations with respect to the claims of service connection.  In each case, the VA examiner based his opinion, at least in part, on the available service treatment records.  Therefore, if additional service treatment records are obtained, addenda medical opinions are needed in order for the VA examiner to consider any newly associated medical evidence.  

Currently, the Veteran does not currently meet the schedular requirements for consideration of a TDIU prior to March 16, 2011, as the Veteran was not service connected for any disability prior to March 16, 2011.  However, as the Board has granted service connection for a headache disability and an acquired psychiatric disability, the Veteran's combined disability rating prior to March 16, 2011, may change.  Therefore, a remand is required for appropriate consideration of entitlement to a TDIU in light of the Board's decision.  See Bernard, 4 Vet. App. 384.  In addition, the Board is remanding six service connection claims for additional development.  As the Veteran has contended that his is rendered unemployable, at least in part, due to the claimed disabilities that the Board is remanding, the claim for a TDIU is inextricably intertwined with the remanded issues, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

1. Request, and associate with the claims file, all available service medical records of the Veteran from Tripler Army Hospital, the Marshfield Medical Building, and Chessler Army Hospital for the period from October 1972 to January 1976.  

Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.  

2. If, and only if, additional service medical records are obtained, refer the case to the VA physician who conducted the December 2014 VA examinations for addenda medical opinions regarding the nature and etiology of the Veteran's claimed right hand injury, cervical spine disability, lumbar spine disability, bilateral knee condition, left ankle condition, and left foot condition.  A thorough explanation should be provided for the opinions rendered.  The claims file should be made available to, and be reviewed by, the VA examiner.  Additional examinations are not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, additional examinations should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or higher) that any current right hand disability had its onset during service, or is otherwise related to active service?

b. Is it at least as likely as not (a 50 percent probability or higher) that any current cervical spine disability had its onset during service, or is otherwise related to active service?

c. Is it at least as likely as not (a 50 percent probability or higher) that any current lumbar spine disability had its onset during service, or is otherwise related to active service?

d. Is it at least as likely as not (a 50 percent probability or higher) that any current bilateral knee disability had its onset during service, or is otherwise related to active service?

e. Is it at least as likely as not (a 50 percent probability or higher) that any current left ankle disability had its onset during service, or is otherwise related to active service?

f. Is it at least as likely as not (a 50 percent probability or higher) that any current left foot disability had its onset during service, or is otherwise related to active service?

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


